                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

PATRICIA EARNEST, et al.,                        :
                                                 :
                       Plaintiffs,               :
                                                 :
v.                                               :       Case No. 2:19-cv-3611
                                                 :
JOANN ELLISON, et al.,                           :
                                                 :       JUDGE SARAH D. MORRISON
                                                 :       Magistrate Judge Chelsey M. Vascura
                       Defendants.               :

                                             ORDER

       This matter is before the Court for consideration of a Report and Recommendation

(“R&R”) issued by the Magistrate Judge on January 3, 2020. (ECF No. 10). Therein, the

Magistrate Judge recounted her December 13, 2019 Order requiring Plaintiffs to show cause why

the case should not be dismissed for failure to effect service under Fed. R. Civ. P. 4(m) and for

failure to prosecute. (ECF No. 8.) The Order cautioned Plaintiffs that failure to respond could

result in their case being dismissed. Id. Plaintiffs did not respond, so the R&R was issued. The

R&R suggested that the case should be dismissed for failing to prosecute for lack of service and

to provide the Court with an updated mailing address. (ECF No. 10.)

       Plaintiffs Patricia Earnest and Janet Kelly filed their “Motion for Relief from Judgment

or Order Motion to Set Aside Court Order Dated October 28, 2019” on January 13, 2020. (ECF

No. 11.) That filing, which the Court shall treat as an objection to the R&R, seemingly argues

that service was effected on Defendants Joann Ellison and Alphonse Cincione such that the

Court should not adopt the R&R but should instead reverse the Magistate Judge’s October 28,




                                                 1
2019 Order denying Plaintiffs’ motions for default for lack of service. 1 But the docket reflects

only that summons were issued as to those individuals, not that service was perfected upon them.

This ground of objection is therefore OVERRULED and the relief sought is DENIED.

        Accordingly, the Court OVERRULES Plaintiff’s Objections to the R&R and DENIES

Plaintiff’s Motion to Set Aside Court Order Dated October 28, 2019. (ECF No. 11.) Thus, the

Court hereby ADOPTS the R&R (ECF No. 10) and DISMISSES Plaintiffs’ Complaint

WITHOUT PREJUDICE.

        Plaintiffs are ORDERED to list 19cv-3611 as a related case should they choose to re-

file.

        IT IS SO ORDERED.

                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE




        1
          Judge Belskis is listed as a defendant in the Complaint’s case caption and is mentioned
in the body of the Complaint. Plaintiffs do not address whether he was served, and the docket
does not indicate that a summons was issued as to him. Jack Gibbs is also a named defendant.
Plaintiffs do not address whether he was served, either.
                                                 2
